Merrill, J.
This case is before the court upon exceptions by the respondent. The respondent was indicted at the January Term, 1948, of the Superior Court for Penobscot County for operating a motor vehicle on June 13, 1947, upon a public way in Brewer while under the influence of intoxicating liquor. To this indictment upon arraignment the respondent filed a plea to the jurisdiction. To this plea the state filed a general demurrer. The demurrer was sustained and the plea overruled; the respondent was ordered to plead over and proceed to trial, to all of which rulings the respondent took exception. The respondent entered a plea of not guilty, was tried and found guilty. The case is before the court on the foregoing exceptions.
In all respects material to the issues involved, the indictment, plea, demurrer and rulings of the court are identical with those in State v. Boynton, 143 Me. 313; 62 A. (2nd) 182. Opinion in which case is simultaneously filed herewith. There is no merit in the respondent’s exceptions. State v. Boynton. Extended Opinion is unnecessary. For detailed discussion and statement of the legal principles upon which we base this decision see State v. Boynton, supra.

Exceptions overruled.